DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
Applicant’s amendment filed 9/2/2021 has been entered. 
Claims 1, 2, 4-8, 10-15 remain pending. 
Claims 3 and 9 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding Claim 10, lines 2-3 recite “the second blowing device includes a rotary roller capable of rotating about a rotation axis”, however, Claim 1, lines 15-17 recite “the second blowing device includes a plurality of blowing ports which are aligned along the transfer direction of the box making sheet material and a plurality of damper mechanisms”. There is not sufficient support for the second blowing device comprising both a plurality of ports and damper mechanisms and comprising a rotary roller as claimed and therefore, the limitations of Claim 10 constitute new matter as the claim appears to be including features from separate embodiments that are not disclosed as being used together. As shown in Figure 19 and described in Para. 0094 of the specification, the roller may have a plurality of ports but there are not a plurality of dampers controlled as claimed within the roller. Claim 1 appears to be drawn to the embodiment of Figure 3 which comprises damper mechanisms (66-68) which can be sequentially controlled by a control unit (i.e. see Para. 0084). Therefore, because Claim 10 appears to include two different embodiments of the “second blowing device” that are not disclosed as used together, the limitations of this claim constitute new matter. 
 Similarly, Claim 11 recites “the pressing device is a cam device including a cam member”. This claim limitation appears to be referring to a different embodiment of pressing device of Figures 14-16 which is clearly not a “second blowing device” as claimed in Claim 1. Therefore, since there is not sufficient support for a “second blowing device” and a pressing device being “a cam device including a cam member”, this claim limitation constitutes new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, line 2 recites “the pressing device” which lacks antecedent basis in the claim and therefore renders the claim indefinite. It would appear that “the pressing device” is referring to the “second blowing device” defined in Claim 1 but this is not readily clear and therefore, this limitation renders the claim indefinite. 
Regarding Claim 10, line 6 recites “a blowing port”, however, it is unclear as to whether or not the “blowing port” is referring to an additional port or included within the “plurality of blowing ports” defined in Claim 1 and therefore this limitation renders the claim indefinite. Note the 112(a) rejection above. 
Regarding Claim 11, line 2 recites “the pressing device” which lacks antecedent basis in the claim and therefore renders the claim indefinite. Further note it is unclear as to how the “second blowing device” which appears to be what the “pressing device” is referring to could also include a cam device. Note the 112(a) rejection above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US PGPUB 2014/0148321-cited in IDS).

Regarding Claim 1, Hatano discloses a sheet stacking device (see Figures 1b and 3) comprising: 
a hopper unit (H; Figures 1b and 3) on which box making sheet material (10) is stacked (see Para. 0117); 
an ejection unit (forwarding rolls 22) that ejects the box making sheet material (10) to the hopper unit (H; see Paras. 0116-0117); 
a first blowing device (fan/blower 53) that is disposed above a downstream side of the hopper unit (H) in a transfer direction of the box making sheet material (10) and that presses the box making sheet material (10) downward by blowing air (AF; Figure 1b; Para. 0125); 
a second blowing device (fan/blower 52) that is disposed above an upstream side of the hopper unit (H as shown) in the transfer direction of the box making sheet material (10) and that presses the box making sheet material (10) downward by blowing 
a control device (54) that controls an operation of the first blowing device (53) pressing a front end of the box making sheet material (10) downward, and controls an operation of the second blowing device (52) so as to press a rear end of the box making sheet material (10) downward with a pressing force higher than a pressing force applied by the first blowing device to the front end of the box making sheet material (10; see Para. 0133; note that Para. 0133 discloses the controller 54 controlling the operation, including air flow amount, of fans/blowers 52, 53 such that they are independently controlled and therefore, the controller is clearly capable of setting the force of fan/blower 52 to be higher than that of fan/blower 53, for example, see Figure 7c, which shows the blower 53 being halted and therefore the pressing device/blower 52 is clearly applying a higher pressing force; also note Paras. 0135, 0142, 0146, 0147, specifically, Para. 0147 discloses the first blowing device 53 is controlled to be the “lacking amount of air”).  
Further the first embodiment Hatano discloses the second blowing device (52) includes a plurality of blowing ports (see 52a- Figure 1a), however the ports (52a) are not disclosed as are aligned along the transfer direction of the box making sheet material and further the first embodiment Hatano does not disclose a plurality of damper mechanisms which open and close the plurality of blowing ports, and wherein the control device sequentially opens the plurality of damper mechanisms from the upstream side in the transfer direction of the box making sheet material.  
However, attention can be brought to a further embodiment of Hatano depicted in Figures 9a-9b. In this embodiment, Hatano discloses a blower device (56) comprising a plurality of blowing ports (defined by shutters 62), wherein the ports (of 62) are aligned along the transfer direction of the box making sheet material (10; as shown) and a plurality of damper mechanisms (shutters 62) which open and close the plurality of section below as it is clear based on the disclosure that the control device is capable of opening the damper mechanisms as outlined in the claim).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a plurality of ports/individually controlled shutter mechanisms as taught by the third embodiment of Hatano (Figures 9a-9b) into the upstream blowing device (52) of the first embodiment of Hatano. By modifying the upstream/second blowing device of Hatano in this manner, it possible to set blowing area and amount of blowing air in detail along the transfer direction as taught by Hatano (Paras. 0164, 0166). Note with such an incorporation, the air flow can be applied and adjusted up until the material reaches the downstream/first blowing device (53).

Regarding Claim 2, Hatano, as modified, discloses the control device (54) controls the operation of the second blowing device (52) so as to press only the rear end of the box making sheet material (10) downward (see Figure 7c; Para. 0129 discloses the fan 52 acts on rear-end of hopper H).  

Regarding Claim 4, Hatano, as modified, discloses the control device (54) stops an operation of the second blowing device (52) while the front end of the box making sheet material (10) is transferred below the second blowing device (52; see Para. 0133 which discloses the controller 54 controls activation and halting of each fan and therefore is clearly capable of such operation as claimed without further modification).  

Regarding Claim 5, Hatano, as modified, discloses the control device (54) stops the operation of the second blowing device (52) while the front end of the box making sheet material (10) enters above the hopper unit (H; see Para. 0133 which discloses the controller 54 controls activation and halting of each fan and therefore is clearly capable of such operation as claimed without further modification).  

Regarding Claim 6, Hatano, as modified, discloses the control device (54) starts the operation of the second blowing device (52) after the rear end of the box making sheet material (10) passes the ejection unit (22; note Para. 0126-0127 discloses relaying a passage signal, from sensor 51, to the controller 54; see Para. 0133 which discloses the controller 54 controls activation and halting of each fan and therefore is clearly capable of such operation as claimed without further modification).  

Regarding Claim 8, Hatano, as modified, discloses the control device (54) sets a pressing force of the second blowing device (52) against the box making sheet material (10) higher than a pressing force of the first blowing device (53) against the box making sheet material (10; see Paras. 0133-0135 and note Para. 0147 as an example which discloses an example of the first blowing device supplying less pressing force).  

Regarding Claim 12, Hatano, as modified, discloses a counter ejector (6; Figure 1) comprising: the sheet stacking device according to Claim 1 (see Figure 1b; see above rejection of Claim 1), wherein the box making sheet materials (10) are sorted in a batch (100; Figure 2) of a predetermined number of sheets (10) and are discharged after being stacked while being counted (Paras. 0114, 0137 (discloses counting), 0139 (discloses discharge)).  

Regarding Claim 13, Hatano, as modified, discloses a box making machine (“box former”; Figure 2; Para. 0111) comprising: 
a sheet feed section (1) feeding a box making sheet material (10a; see Figure 2; Para. 0112); 
a printing section (2) that performs printing on the box making sheet material (10a; Para. 0112); 
a slotter creaser section (3, 4) that performs creasing on a front surface of the box making sheet material (10a) and performs grooving (Para. 0113); 
a folder gluer section (5) that folds the box making sheet material (10a) to join ends together, thereby forming a box member (10; Para. 0113-0114); and 
a counter ejector section (6) that discharges every predetermined number of the box members (10) after being stacked while counting the number of the box members (10; Paras. 0114, 0137, 0139), wherein the counter ejector (6) according to Claim 12 is applied as the counter ejector section (6; see rejection of Claim 12 above). 

Claims 7, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US PGPUB 2014/0148321-cited in IDS), in view of Siriporn (US Patent 5,160,129-cited in IDS).
Regarding Claims 7, 14 and 15, Hatano, as modified, discloses essentially all elements of the claimed invention, including the features of Claims 4,  5 and 6, in which Claims 7, 14 and 15 depend therefrom, respectively. Hatano further discloses a position sensor (51) detecting a transfer position of the box making sheet material (10), and6Docket No.: 4554-511 wherein the control device (54) receives a detecting result of the position sensor (51) and controls the device based on the signal (Para. 0126 and 0127), however, although it can be reasonably assumed that the control controls the operation of the second blowing device (52) based on the detecting result of the position sensor (51), this is not explicitly disclosed.
Attention can be brought to the teachings of Siriporn which teaches another stacking device of a counter ejector (10; Figure 1) wherein the device comprises a position sensor (72) arranged just upstream of an ejecting device (24, 26), wherein the position sensor (72) sends a detecting result based on a transfer position of the incoming sheet portion (28) to a control device (76) and wherein the control device moves a pressing device (cam 64) out of the path of the incoming sheet and the pressing device is further rotated based on timing to contact the rear end of the sheet portion (28; Col 4, line 60 through Col 5, line 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of Hatano such that the control device (54) controls the pressing device based on the detection of the position sensor (51) as taught by Siriporn. By modifying Hatano in this manner, the pressing device/blowing device will not interfere with the feeding of the incoming sheet and the air blowing device can properly blow on the desired portions of the sheet and further, with such control of the blowing device, power can be further saved as the blowing device would not be activated until necessary to act on the material. 

Regarding Claim 11, Hatano discloses most of the claimed elements but fails to explicitly disclose the second blowing device/pressing device (note 112 rejections) is a cam device including a cam member capable of rotating about a rotation axis along a horizontal direction intersecting the transfer direction of the box making sheet material.  
Attention can be brought to the teachings of Siriporn which teaches another stacking device of a counter ejector (10; Figure 1) wherein the device comprises an ejecting device (24, 26) and a pressing device (cam 64) wherein the pressing device (64) is a cam device (64; Figures 3-4) including a cam member (64) capable of rotating about a rotation axis (of 66) along a horizontal direction such that the pressing device (64) acts on the sheet material in the transfer direction of a box making sheet material (28; Col 4, line 60 through Col 5, line 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the pressing/second blowing device of Hatano with a cam device as taught by Siriporn as such a modification will not only apply pressure to the rear end of the material but also apply sufficient pressure to prevent any unfolding of the box material as taught by Siriporn (Col 5, lines 12-19). 
Note further Applicant has not disclosed that such a camming device provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with blowing device of Hatano because both the blowing device of Hatano and cam device of Siriporn will both apply pressure to the top of the incoming box materials.
Therefore, it would have been an obvious matter of design choice to modify Hatano, in view of Siriporn, to obtain the invention as specified in the claim.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano (US PGPUB 2014/0148321-cited in IDS), in view of Schneider (US Patent 3,178,174).

Regarding Claim 10, Hatano discloses several features of the claimed invention but fails to explicitly disclose the second blowing device includes a rotary roller capable of rotating about a rotation axis, the axis being along a horizontal direction intersecting the transfer direction of the box making sheet material, and a blowing port disposed on an outer peripheral portion of the rotary roller along a rotation axis direction.  
Attention can be brought to Schneider which teaches another sheet stacking device (Figures 9-10) which feeds sheets (4) into a stack (12) wherein the sheets are acted on by a blowing device (26, 27) which includes a rotary roller (sleeve 27) capable of rotating about a rotation axis which intersects the transfer direction, and a blowing port (perforations 28) disposed on an outer peripheral portion of the rotary roller (27) along a rotation axis direction (see Col 4, lines 43-62).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hatano by incorporating a rotary roller configuration as taught by Schneider with the second blowing device of Hatano. By modifying the upstream/second blowing device of Hatano in this manner, the angle at which the air is applied to the material can be readily adjusted by rotation of the roller as taught by Schneider (Col 4, lines 52-58).

Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on Page 8 that:

    PNG
    media_image1.png
    531
    644
    media_image1.png
    Greyscale

Examiner respectfully asserts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. see MPEP 2114(II). In this particular instance Hatano discloses that the controller (54) controls operation of the shutters (62), viewed as the damper mechanisms, in Paragraph 0161 and further discloses the shutters (62) are opened and closed independently of one another per Para. 0160. Therefore, given the clearly disclosed independent control of the individual shutters, it is clear that although the specific sequential opening is not explicitly recited, the shutters (62) are clearly capable of opening sequentially under the individual control of the controller (54). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Pomper (US Patent 2,769,495) discloses a blowing device comprising several ports (i.e. of tubes 37) each comprising a damper mechanism (valve 40) wherein the damper mechanisms (40) are progressively opened in the transfer direction (see Col 4, lines 20-30).
-Ichimura (US Patent 7,850,166) discloses another sheet stacking device comprising multiple piling devices and an air controller to control which pile device the sheets are stacked within. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        10/1/2021